           Case 19-10289-LSS              Doc 2287        Filed 10/05/20       Page 1 of 3




                   IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF DELAWARE

---------------------------------------------------------------
                                                             x
                                                             :
In re:                                                       :    Chapter 11
                                                             :
                                                             :    Case No. 19-10289 (LSS)
IMERYS TALC AMERICA, INC. et al.1                            :
                                                             :    (Jointly Administered)
                                             Debtor.         :
---------------------------------------------------------------
                                                             x

           TRAVELERS CASUALTY & SURETY COMPANY’S
    NOTICE OF APPEARANCE AND DEMAND FOR SERVICE OF PAPERS


         PLEASE TAKE NOTICE that, pursuant to section 1109(b) of title 11 of the

United States Code, 11 U.S.C. §§ 101 et seq. (as amended and applicable to the above-

captioned bankruptcy cases (the “Bankruptcy Cases”), the “Bankruptcy Code”)) and Rule

9010(b) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), Fox

Rothschild LLP enters its appearance as counsel for Travelers Casualty & Surety

Company (f/k/a The Aetna Casualty and Surety Company).

         PLEASE TAKE FURTHER NOTICE that, pursuant to Bankruptcy Rules 2002(i),

3017, and 9007, the undersigned requests that copies of all notices, pleadings, and all

other papers required to be served in the Bankruptcy Cases be served upon the following

persons, and that such persons be added to the mailing matrix in the Bankruptcy Cases:




1
 The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Imerys Talc America, Inc. (6358), Imerys Talc Vermont, Inc. (9050), and Imerys Talc Canada
Inc. (6748). The Debtors’ address is 100 Mansell Court East, Suite 300, Roswell, Georgia 30076.
         Case 19-10289-LSS           Doc 2287     Filed 10/05/20   Page 2 of 3




Neal J. Levitsky, Esq.                          Andrew T. Frankel, Esq.
Seth A. Niederman, Esq.                         Kathrine A. McLendon, Esq
Kasey H. DeSantis, Esq.                         Elisa Alcabes, Esq.
                                                Simpson Thacher & Bartlett, LLP
FOX ROTHSCHILD LLP                              425 Lexington Avenue
919 North Market Street, Suite 300              New York, NY 10017
Wilmington, DE 19801                            Telephone: (212) 455-4200
Telephone: (302) 654-7444                       afrankel@stblaw.com
Facsimile: (302) 656-8920                       kmclendon@stblaw.com
nlevitsky@foxrothschild.com                     ealcabes@stblaw.com
sniederman@foxrothschild.com
kdesantis@foxrothschild.com

       PLEASE TAKE FURTHER NOTICE that, pursuant to Bankruptcy Code sections

342 and 1109(b), the foregoing demand includes not only the notices and papers referred

to in the Bankruptcy Rules set forth above, but also includes, without limitation, any

orders and notices of any notice, application, complaint, demand, motion, petition,

pleading, disclosure statement or plan of reorganization, or request, whether formal or

informal, written or oral, and whether transmitted or conveyed by mail, overnight, or

hand delivery, telephone, telegraph, telex, or otherwise filed or made with regard to the

Bankruptcy Cases and proceedings therein.



Dated: October 5, 2020                      FOX ROTHSCHILD LLP

                                            By: /s/ Seth A. Niederman
                                            Neal J. Levitsky, Esq. (DE No. 2092)
                                            Seth A. Niederman, Esq. (DE No. 4588)
                                            Kasey H. DeSantis, Esq. (DE No. 5882)
                                            919 North Market Street, Suite 300
                                            Wilmington, DE 19899-2323
                                            Telephone: (302) 654-7444
                                            Facsimile: (302) 656-8920

                                            Counsel for Travelers Casualty & Surety
                                            Company (f/k/a The Aetna Casualty and
                                            Insurance Company)




                                                 2
             Case 19-10289-LSS        Doc 2287      Filed 10/05/20    Page 3 of 3




                               CERTIFICATE OF SERVICE

       I hereby certify that on this 5th day of October 2020, I cause to be filed with the Court

electronically, and I caused to be served a true and correct copy of the Notice of Appearance and

Demand for Service of Papers upon the parties that registered to receive notice via the Court’s

CM/ECF notification system.


                                                    /s/ Seth A. Niederman
                                                    Seth A. Niederman (DE No. 4588)
